In the

     United States Court of Appeals
                  For the Seventh Circuit
No. 16‐1308

ERIC T. ALSTON,
                                                Petitioner‐Appellant,

                                  v.


JUDY P. SMITH,
                                                Respondent‐Appellee.

         Appeal from the United States District Court for the 
                    Western District of Wisconsin.
          No. 3:15‐cv‐00325‐bbc — Barbara B. Crabb, Judge. 


  ARGUED SEPTEMBER 22, 2016 — DECIDED OCTOBER 18, 2016


   Before BAUER, POSNER, and MANION, Circuit Judges.
    BAUER,  Circuit  Judge.    Petitioner‐appellant,  Eric  Alston,
challenged the revocation of his probation by an administrative
law  judge  (ALJ),  claiming  that  certain  information  the  ALJ
learned prior to his revocation hearing created a risk of bias in
violation of his due process rights. Alston’s appeal was denied
by the Administrator of the Wisconsin Division of Hearings
and Appeals, the Dane County Circuit Court, and finally the
Wisconsin  Court  of  Appeals.  After  the  Wisconsin  Supreme
2                                                     No. 16‐1308

Court declined to review the case, Alston filed a petition for a
writ of habeas corpus in federal district court. The district court
denied  the  petition,  holding  that  the  Wisconsin  Court  of
Appeals was not unreasonable in concluding that there was no
impermissibly high risk of bias. We affirm.
                      I.  BACKGROUND
    On June 28, 2010, Alston was placed on probation by the
Dane County Circuit Court after his conviction on five criminal
charges.  Shortly  thereafter,  Dane  County  law  enforcement
agencies  established  a  “Special  Investigation  Unit”  (SIU)  to
monitor and offer resources to ten probationers whom they
identified  as  “serious,  assaultive  offenders.”  In  November
2011, Alston was identified for participation in the SIU pro‐
gram  through  which  he  was  offered  community  resources
aimed at deterring him from reoffending. Alston’s participa‐
tion,  however,  also  came  with  the  admonition  that  any
probation violation would result in the Department of Correc‐
tions vigorously seeking full revocation of probation.
   Alston was arrested on December 6, 2011, for violating his
probation. On April 24, 2012, a revocation hearing was held
before  Beth  Whitaker,  an  ALJ  for  the  Wisconsin  Division  of
Hearings and Appeals. Alston’s participation in the SIU was
discussed at the hearing, after which ALJ Whitaker informed
the  parties  that  she  had  previously  attended  a  presentation
about the program given by law enforcement members of the
SIU. In explaining the presentation, ALJ Whitaker stated:
     It was two law enforcement officers, if I remember
     correctly, and they gave us an informational presen‐
     tation. And it may have been at the request of our
No. 16‐1308                                                        3

     agency, and it may have been initiated by someone
     else. I don’t know, I just went along with the other
     [hearing examiners] in my office and we were given
     information  about  this  program  right  around  the
     time  that  it  came  out  in  the  newspaper.  And  the
     summary  of  it  as  I  remember  it  is  we  were  told
     about the vast resources that were being provided to
     these  folks  that  were  at  high  risk,  and  that  the
     program  was  intended  as  a  last  chance,  and  that
     violations should be treated as sort of a last straw.
     And  in  the  case  of  supervision  that  it  would  be
     expected  that  they  wouldn’t  be  given  another
     chance.  In  other  words,  [they]  would  be  revoked,
     and  in  the  case  of  a  criminal  case  they  would  be
     prosecuted.  What  I  didn’t  hear  is  that  we’re  ex‐
     pected, that they expected us to revoke people when
     the  violations  weren’t  proven,  so  I  think  to  that
     extent, I mean I don’t think at any point that they
     suggested that we revoke people that hadn’t done
     anything.  So  there’s  part  of  my  decision  making
     that’s not relevant to what their program is about,
     part of it that I guess you could say is [relevant].
    Alston then requested a suspension of the proceedings to
allow  for  the  substitution  of  a  “neutral  party”  who  had  not
attended this presentation. His request was denied.
    ALJ  Whitaker  issued  a  written  order  revoking  Alston’s
probation,  and  Alston  appealed  to  the  Administrator  of  the
Division  on  Hearings  and  Appeals.  The  Administrator  af‐
firmed the revocation and found that ALJ Whitaker’s atten‐
dance at the SIU training was not problematic. After the Circuit
4                                                     No. 16‐1308

Court of Dane County also affirmed the order, Alston appealed
to the Wisconsin Court of Appeals.
    The  Wisconsin  Court  of  Appeals  rejected  Alston’s  argu‐
ment  that  ALJ  Whitaker’s  attendance  at  the  SIU  training
created a risk of bias that violated his due process rights. First,
the court found that ALJ Whitaker was not biased in fact, citing
the explanation of the SIU meeting she provided at Alston’s
hearing. The court then concluded that her attendance at the
meeting did not create an impermissibly high risk of bias. It
explained that members of the legal profession, including the
judiciary, regularly attend trainings, seminars, and meetings
regarding developments in legal policy and law enforcement
tactics. The law enforcement officials at the SIU training did
not discuss any specifics of Alston’s case and provided only
general  information  about  the  workings  and  goals  of  the
program.  The  court  held,  therefore,  that  ALJ  Whitaker’s
attendance did not create an impermissibly high risk of bias in
violation of Alston’s due process rights.
    After  the  Wisconsin  Supreme  Court  denied  Alston’s
petition for review, he sought federal habeas relief. The district
court found that the Wisconsin Court of Appeals’ decision did
not involve an unreasonable application of federal law nor an
unreasonable determination of the facts. It held that because
fair minded jurists could agree with the conclusion that ALJ
Whitaker’s attendance at the SIU training did not give rise to
an impermissibly high risk of bias against Alston, he was not
entitled to habeas relief.
No. 16‐1308                                                          5

                        II.  DISCUSSION 
    We  review  a  district  court’s  denial  of  a  habeas  petition
de  novo.  Gonzales  v.  Mize,  565  F.3d  373,  379  (7th  Cir.  2009)
(citation  omitted).  The  Antiterrorism  and  Effective  Death
Penalty Act (“AEDPA”) provides that a federal court may only
grant habeas relief if the adjudication of petitioner’s claim by
a state court “resulted in a decision that was contrary to, or
involved an unreasonable application of, clearly established
Federal  law,  as  determined  by  the  Supreme  Court  of  the
United States;” or if the adjudication “resulted in a decision
that was based on an unreasonable determination of the facts
in light of the evidence presented in the State court proceed‐
ing.” 28 U.S.C. § 2254(d). We apply this analysis to the decision
of the Wisconsin Court of Appeals, as that was the last state
court that substantively adjudicated Alston’s claim. Gonzales,
565 F.3d at 379 (citation omitted).
    Alston seeks relief under all three of § 2254(d)’s exceptions.
He argues that (1) the Wisconsin Court of Appeals’ decision
was  contrary  to  established  federal  law  governing  his  due
process  right  to  an  impartial  adjudicator;  (2)  the  decision
involved an unreasonable application of that body of law; and
(3) the decision was based on an unreasonable determination
of the relevant facts. We address each argument individually
below, but first, it is important to set forth the established law
governing the due process right to an unbiased adjudicator.
   A fair hearing before a fair and unbiased adjudicator is a
basic  requirement  of  due  process  under  the  Fourteenth
Amendment. Withrow v. Larkin, 421 U.S. 35, 46 (1975) (citation
omitted). This principle applies to administrative tribunals, id.
6                                                        No. 16‐1308

(citation omitted), and proceedings involving the revocation of
probation. See Gagnon v. Scarpelli, 411 U.S. 778, 782–86 (1973).
Due process is violated not only where an adjudicator is biased
in fact, but also where a situation presents a particularly high
probability of bias. Withrow, 421 U.S. at 47. The inquiry as to
whether such a probability exists is an objective one. Caperton
v.  A.T.  Massey  Coal  Co.,  Inc.,  556  U.S.  868,  881  (2009).  The
question  is  “whether  the  average  judge  in  [this]  position  is
‘likely’ to be neutral, or whether there is in unconstitutional
‘potential for bias.’” Id. The facts showing a probability of bias
must be strong enough to “overcome a presumption of honesty
and integrity in those serving as adjudicators.” Withrow, 421
U.S. at 47.
    A. §  2254(d)(1)  Exception  for  Decision  “Contrary  to”
       Clearly Established Federal Law
    Alston first argues that the Wisconsin Court of Appeals’
decision was “contrary to” clearly established Supreme Court
precedent.  Under  §  2254(d)(1),  a  decision  is  “contrary  to”
clearly established Federal law if the state court “applies a rule
that contradicts the governing law set forth in [Supreme Court]
cases.” Williams v. Taylor, 529 U.S. 362, 405 (2000). This excep‐
tion  to  AEDPA  applies  only  if  the  state  court  decision  is
“diametrically different,” “opposite in character or nature,” or
“mutually  opposed”  to  clearly  established  precedent.  Id.  at
405–06.
   Alston  contends  that  the  Wisconsin  Court  of  Appeals’
decision  was  contrary  to  rules  established  by  two  specific
Supreme Court cases. First,  he argues that the decision was
contrary to Gagnon v. Scarpelli, 411 U.S. 778, in that the decision
No. 16‐1308                                                         7

did not specifically address the  potential for bias as to each
individual component of the revocation decision. In Gagnon,
the Supreme Court confirmed that probationers are entitled to
minimum due process rights at revocation hearings. Id. at 786
(citing Morrissey v. Brewer, 408 U.S. 471 (1972) and extending its
holdings to the probation context). In the context of determin‐
ing  the  scope  of  a  probationer’s  right  to  counsel  at  those
hearings, the Court also recognized that a revocation decision
has “two analytically distinct components:” (1) the determina‐
tion  as  to  whether  the  probationer  violated  a  condition  of
probation; and (2) the determination as to whether to revoke
probation  or  find  another  alternative.  Id.  at  784  (citing
Morrissey, 408 U.S. at 479–80). Alston mistakenly relies on this
recognition  to  argue  that  the  state  court  was  required,  but
failed to make specific and separate findings that ALJ Whitaker
was not biased when deciding each of those two components.
However, Gagnon imposes no such duty on a reviewing court
and Alston cites no other authority to support that contention.
The Wisconsin Court of Appeals made clear that it found no
bias, nor an unconstitutional potential for bias, at any juncture
of Alston’s revocation hearing. That conclusion is not “diamet‐
rically different” or “mutually opposed” to any clearly estab‐
lished Supreme Court precedent.
   Alston then argues that the Wisconsin Court of Appeals’
decision was contrary to the rule from Caperton, 556 U.S. at 881,
that  the  probability  of  bias  is  to  be  determined  objectively.
Alston  claims  that  the  court  primarily,  and  improperly,
focused  on  “actual  bias.”  That  argument  is  without  merit.
While the court did make a finding that ALJ Whitaker was not
biased in fact, it also concluded “that the hearing examiner’s
8                                                          No. 16‐1308

attendance  [at  the  SIU  meeting]  did  not  create  an  imper‐
missibly  high  risk  of  bias  in  violation  of  the  due  process
clause.”  As  support  for  that  conclusion,  the  court  cited  the
frequency with which members of the judiciary attend educa‐
tional  seminars  on  legal  policy  and  the  fact  that  the  SIU
meeting presented only general information. It found, objec‐
tively,  that  no  impermissible  risk  of  bias  was  presented  by
attendance at such a meeting. That the court found no actual
bias, in addition to no objective risk of impermissible bias, does
not render its decision contrary to clearly established federal
law.
    B. § 2254(d)(1) Exception for “Unreasonable Application”
       of Clearly Established Federal Law
    Alston also argues that the Wisconsin Court of Appeals’
decision “involved an unreasonable application” of federal law
governing his due process right to an impartial adjudicator.
Under § 2254(d)(1), “an unreasonable application of federal law
is  different  from  an  incorrect  application  of  federal  law.”
Williams,  529  U.S.  at  410.  It  is  not  enough  that  a  state  court
simply may have applied the law erroneously or incorrectly.
Id. at 411. It must also be unreasonable, “which means some‐
thing  like  lying  well  outside  the  boundaries  of  permissible
differences  of  opinion.”  Jackson  v.  Frank,  348  F.3d  658,  662
(7th  Cir.  2003)  (internal  quotation  and  citation  omitted).  “If
this standard is difficult to meet, that is because it was meant
to be.” Harrington v. Richter, 562 U.S. 86, 102 (2011).
   On  this  point,  Alston  takes  issue  with  three  elements  of
the  Wisconsin  Court  of  Appeals’  decision.  First,  he  argues
that the court mischaracterized the SIU meeting as simply an
No. 16‐1308                                                          9

“educational seminar,” rather than a prejudicial encounter that
created an impermissible risk of bias against him. Second, he
argues that it was unreasonable for the court to rely on the fact
that the specifics of his case were not discussed at the meeting.
Finally, he argues that the court should not have relied on ALJ
Whitaker’s explanation that she  would decide  Alston’s case
impartially  because  her  subjective  assessment  of  her  own
potential bias is irrelevant.
    None of these arguments is persuasive. As the Wisconsin
Court of Appeals noted, members of the judiciary and other
administrative  adjudicators  regularly  attend  informational
programs on developments in the law and initiatives in law
enforcement. The SIU meeting presented general information
about a new probation initiative. Despite Alston’s argument to
the contrary, it was proper for the court to rely on the fact that
the officers at the meeting neither identified Alston nor offered
any details of his case. Because she learned nothing specific
about Alston or his case, ALJ Whitaker was no more disquali‐
fied by attending that meeting than if she had learned about
the SIU from a news article or bulletin. As to ALJ Whitaker’s
explanation at the hearing, it may be true that her own belief
is not wholly instructive on the potential for bias. As was just
discussed, however, the court had ample support, aside from
that statement, for its conclusion that there was no unconstitu‐
tional risk of bias created by her attendance at the SIU meeting.
The court’s application of the law in reaching that conclusion
was neither incorrect nor unreasonable. Certainly, its reasoning
and holding do not lie “well outside the boundaries of permis‐
sible  differences  of  opinion,”  such  that  habeas  relief  is  war‐
ranted. Jackson, 348 F.3d at 662.
10                                                     No. 16‐1308

     C. § 2254(d)(2) Exception for Unreasonable Determina‐
        tion of Facts
    Finally, Alston argues that, under § 2254(d)(2), the Wiscon‐
sin  Court  of  Appeals’  decision  relied  on  an  unreasonable
determination  of  the  facts.  Under  this  section,  habeas  relief
may be granted only if the state court decision “rests upon fact‐
finding  that  ignores  the  clear  and  convincing  weight  of  the
evidence.” McManus v. Neal, 779 F.3d 634, 649 (7th Cir. 2015)
(citation  omitted).  The  decision  must  be  “so  inadequately
supported  by  the  record  as  to  be  arbitrary  and  therefore
objectively unreasonable.” Ward v. Sternes, 334 F.3d 696, 704
(7th Cir. 2008) (internal citation omitted).
     Alston takes issue with the Wisconsin Court of Appeals’
finding that ALJ Whitaker’s explanation of the SIU meeting
confirmed that she would decide Alston’s case like any other.
In  Alston’s  view,  ALJ  Whitaker  directly  contradicted  that
assessment when she said, “there’s part of my decision making
that’s not relevant to what their program is about, part of it
that I guess you could say is [relevant].” Therefore, he argues,
it  was  unreasonable  for  the  court  to  find  that  she  was  not
biased in fact.
    This  argument  fails  to  overcome  the  deference  we  must
afford the state court. Even if ALJ Whitaker considered some
of the information she learned about the SIU as relevant to her
decision, it was not objectively unreasonable for the court to
find that she was not biased. No specifics about Alston or his
case were presented at the meeting and there was no evidence
of prejudgment on ALJ Whitaker’s part. Based on the record
before the court, we cannot say that its interpretation of ALJ
No. 16‐1308                                                   11

Whitaker’s statement was arbitrary or that it ignored the clear
and convincing weight of the evidence.
                     III.  CONCLUSION
    The Wisconsin Court of Appeals’ decision was consistent
with, and did not involve an unreasonable application of the
relevant  Supreme  Court  precedents,  nor  did  it  rely  on  an
unreasonable determination of the facts before it. Therefore,
we AFFIRM the district court’s judgment.